[Cite as State v. Ramey, 2020-Ohio-6733.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                   WASHINGTON COUNTY


STATE OF OHIO,                              :     Case Nos. 20CA1, 20CA2

        Plaintiff-Appellee,                 :

v.                                          :     DECISION AND
                                                  JUDGMENT ENTRY
TIMOTHY RAMEY,                              :

     Defendant-Appellant.       :     RELEASED 12/15/2020
______________________________________________________________________
                            APPEARANCES:

Steven H. Eckstein, Washington Court House, Ohio, for appellant.

Alison L. Cauthorn, Washington County Assistant Prosecutor, Marietta, Ohio, for
appellee.
______________________________________________________________________
Hess, J.

        {¶1}    Timothy Ramey appeals his sentence for felonious assault, drug

trafficking, and a gun specification. Ramey contends that the trial court erred when it

sentenced him under the Reagan Tokes Law because it is unconstitutional. Ramey

argues that the provisions that enable the Ohio Department of Rehabilitation and

Corrections (ODRC) to increase his prison sentence without judicial involvement and to

future imprison him without notice, a hearing, and a jury trial violates the separation of

powers doctrine, his due process rights, and his right to a jury trial.

        {¶2}    We dismiss his appeal because the question of the constitutionality of the

Reagan Tokes Law is not ripe for review. Ramey was sentenced to an indefinite prison

term of a minimum of nine years and a maximum of twelve years. Under the Reagan

Tokes Law, there is a rebuttable presumption that Ramey will be released at the end of
Washington App. Nos. 20CA1, 20CA2                                                        2


his minimum sentence. The ODRC may, under certain circumstances, rebut that

presumption and keep Ramey incarcerated for an additional reasonable period, not to

exceed his maximum prison term as sentenced by the trial court. However, Ramey has

not yet served his minimum sentence. Therefore, he has not yet been subject to the

application of the provisions he challenges. Because he has not yet been subject to the

actions by the ODRC, the constitutional issue is not yet ripe for our review.

       {¶3}   We dismiss this appeal.

                       I. FACTS AND PROCEDURAL HISTORY

       {¶4}   The Washington County grand jury indicted Ramey on thirteen counts,

including one count of attempted murder, three counts of felonious assault, two counts

of discharge of a firearm, several drug trafficking and possession counts, and a number

of firearm specifications. In a negotiated plea agreement, Ramey pleaded guilty to one

count of felonious assault in violation of R.C. 2903.11(A)(2) and (C)(1)(d), a second-

degree felony; one count of trafficking in drugs in violation of R.C. 2925.03(A)(1) and

(C)(6)(d), a third-degree felony; a gun specification in violation of R.C. 2941.145 and

R.C. 2929.14(B)(1)(a)(ii); and a forfeiture specification under R.C. 2941.1417, R.C.

2981.02(A)(1), and R.C. 2981.04. Pursuant to the plea agreement, the trial court

dismissed the remaining counts. The parties did not reach an agreement as to

sentencing.

       {¶5}   Prior to sentencing, Ramey filed a sentencing memorandum in which he

asked the trial court to strike as unconstitutional the indefinite sentencing provisions of

the recently enacted Reagan Tokes Law, Am.Sub.S.B. No 201, effective March 22,

2019. Ramey argued that the Reagan Tokes Law violated the separation of powers
Washington App. Nos. 20CA1, 20CA2                                                      3


doctrine because ODRC can increase an offender’s prison sentence based on the

offender’s behavior while incarcerated. He contended that this allows ODRC to

“prosecute the crime, determine guilt, and sentence the offender to more time, thus

violating the separation of powers doctrine.” Ramey contended that this “scheme is no

different than the unconstitutional ‘Bad Time Statute,’” set forth in R.C. 2967.11, which

the Supreme Court of Ohio struck down in State v. ex rel. Bray v. Russell, 89 Ohio St.3d

132, 729 N.E.2d 359 (2000). Ramey also argued that the Reagan Tokes Law violates

due process because it does not give notice of all the factors that ODRC may use to

increase his sentence and it violates his right to a jury trial because the “ODRC uses

judicial fact finding to increase the minimum sentence.”

      {¶6}     The state opposed Ramey’s memorandum and argued that he incorrectly

equates sentencing under the Reagan Tokes Law with the “bad time” statute, R.C.

2967.11 (which has since been repealed). Instead, the state argued that the Reagan

Tokes Law creates an indefinite sentence structure with a minimum and maximum term

that are imposed by the trial court. A defendant’s maximum sentence cannot be

extended by ODRC – a critical distinction between the Reagan Tokes Law and the

former “bad time” statute.     More importantly, the state argued that Ramey lacks

standing to raise the constitutional challenge to Reagan Tokes Law because he has not

yet been sanctioned under it by ODRC. The state argued that when the constitutionality

of the “bad time” statute was challenged, there was a split in the appellate districts

regarding whether a constitutional challenge could be brought by a defendant who had

not yet been sanctioned by ODRC with bad time. In the event a defendant’s sentence

was extended beyond the minimum, that defendant could file a habeas corpus petition
Washington App. Nos. 20CA1, 20CA2                                                     4


and challenge the constitutionality of the law. The state argued that habeas corpus

petitions were how the “bad time” statute was challenged in Bray, supra (the three

defendants in Bray, Bray, Haddad, and White each challenged their “bad time” penalty

via a petition for a writ of habeas corpus).

       {¶7}   The trial court found Reagan Tokes Law constitutional and sentenced

Ramey to an indefinite term of six years minimum to nine years maximum for felonious

assault, three years on the gun specification to be served prior to and consecutively to

his prison term for felonious assault, and 30 months for trafficking in drugs to run

concurrently with his prison term for felonious assault. In aggregate, Ramey’s prison

term is a minimum of nine years and a maximum of twelve years.

                              II. ASSIGNMENT OF ERROR

       {¶8}   Ramey assigns the following error for our review:

       DEFENDANT-APPELLANT’S INDEFINITE SENTENCE IS VOID.

       {¶9}   Ramey contends that his sentence is void because the Reagan Tokes

Law is unconstitutional.

                                III. REAGAN TOKES LAW

       {¶10} The Reagan Tokes Law requires that a court imposing a prison term

under R.C. 2929.14(A)(1)(a) or (2)(a) for a first or second-degree felony committed on

or after March 22, 2019, impose a minimum prison term under that provision and a

maximum prison term determined under R.C. 2929.144(B). R.C. 2929.144(C). There is

a presumption that the offender “shall be released from service of the sentence on the

expiration of the offender’s minimum prison term or on the offender’s presumptive

earned early release date, whichever is earlier.” R.C. 2967.271(B). A presumptive
Washington App. Nos. 20CA1, 20CA2                                                     5


earned early release date is a date determined under procedures described in R.C.

2967.271(F) which allow the sentencing court to reduce the minimum prison term under

certain circumstances. R.C. 2967.271(A)(2). The ODRC may rebut the presumption if

it determines at a hearing that one or more statutorily numerated factors applies. R.C.

2967.271(C).    If ODRC rebuts the presumption, it may maintain the offender’s

incarceration after the expiration of the minimum prison term or presumptive earned

early release date for a reasonable period of time, determined and specified by ODRC,

that “shall not exceed the offender’s maximum prison term.” R.C. 2967.271(D)(1).

      {¶11} Ramey maintains that the Reagan Tokes Law violates the separation of

powers doctrine, due process and his right to a jury trial because R.C. 2967.271(C)(1)

allows ODRC to extend a prison sentence if it determines, among other things, that the

offender committed an unprosecuted violation of the law. He asserts that this is “the

same scheme” that existed under former R.C. 2967.11, which allowed the parole board

to extend an offender’s stated prison term if it determined the offender committed a

criminal offense while incarcerated. Ramey argues that in State ex rel. Bray v. Russell,

89 Ohio St.3d 132, 729 N.E.2d 359 (2000), the Supreme Court of Ohio held that former

R.C. 2967.11 violated the separation of powers doctrine because trying, convicting, and

sentencing inmates for crimes committed while incarcerated is not an exercise of

executive power. He cited to a Hamilton County Court of Common Pleas decision,

State v. Oneal, Hamilton C.P. No. 1903562, 2019 WL 7670061 (Nov. 20, 2019)

(currently pending on appeal before the First District Court of Appeals) which he

attached to his brief which found the Reagan Tokes Law violates the separation of

powers doctrine and the lack of due process “causes S.B. 201 [Reagan Tokes Law] to
Washington App. Nos. 20CA1, 20CA2                                                                            6


appear far worse than the previous ‘Bad Time’ statute.” Id. at 7. He also argues that due

process requires that the decision to restrict an individual’s freedom be made by a judge

and that he has a right to a trial by jury on the question of whether his minimum

sentence should be increased.

        {¶12} The state contends that Ramey lacks standing1 to challenge the

constitutionality of the Reagan Tokes Law because he has not been injured by its

allegedly unconstitutional provision as ODRC has not maintained his incarceration

beyond his minimum prison term.                 Alternatively, the state argues that the law is

distinguishable from former R.C. 2967.11, the “bad time” statute. The state asserts that

under former R.C. 2967.11, the parole board could extend an offender’s sentence

beyond the prison term imposed by the sentencing court whereas under the Reagan

Tokes Law, the court imposes the minimum and maximum sentence, and ODRC only

decides when the defendant will be released from prison within that sentencing range.

The state maintains that “Before Ohio re-vamped its sentencing structure * * * convicted

felons were sentenced to indeterminate sentences. Prior to 1996, the parole board had

discretion to grant or deny parole during the time included in the sentencing range set

by the trial judge. * * * there is no authority finding that process of those sentences

unconstitutional.”


1 Although the state argues Ramey lacks “standing” the proper question is one of “ripeness” rather than
“standing.” See Wells Fargo Bank, N.A. v. Horn, 142 Ohio St.3d 416, 2015-Ohio-1484, 31 N.E.3d 637, ¶ 8
(2015) (“Generally speaking, standing is ‘[a] party's right to make a legal claim or seek judicial
enforcement of a duty or right.’ Black's Law Dictionary 1625 (10th Ed.2014). ‘It is an elementary concept
of law that a party lacks standing to invoke the jurisdiction of the court unless he has, in an individual or
representative capacity, some real interest in the subject matter of the action.’”). “Ripeness ‘is peculiarly a
question of timing.’” State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio St.3d 88, 89, 1998-Ohio-
366, 694 N.E.2d 459. Thus, while Ramey undoubtedly has standing to challenge his sentence, because
he has not yet been subject to the ODRC actions, the question is whether the constitutionality of Reagan
Tokes Law is ripe for review.
Washington App. Nos. 20CA1, 20CA2                                                             7


       {¶13} The constitutionality of a statute presents a question of law we review de

novo. Hayslip v. Hanshaw, 2016-Ohio-3339, 54 N.E.3d 1272, ¶ 27 (4th Dist.). However,

“[i]t is well settled that this court will not reach constitutional issues unless absolutely

necessary.” State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201, ¶ 9.

To determine the necessity of a constitutional analysis, therefore, we must first decide

whether the issue is ripe for review.

       {¶14} At least five appellate districts have had the opportunity to address the

constitutionality of the Reagan Tokes Law. In our district and in the Eighth District Court

of Appeals, the defendant failed to raise constitutional objections in the trial court and

both appellate courts refused to conduct a plain error analysis of the issue. State v.

Conant, 4th Dist. Adams No. 20CA1108, 2020-Ohio-4319, ¶ 40 (“we decline to

construct a plain error argument on his behalf, particularly when R.C. 2967.271(C)(1)

has not been and might never be applied to him, and he has not responded to the

state’s standing argument”); State v. Young, 8th Dist. Cuyahoga No. 108868, 2020-

Ohio-4135, ¶ 21 (“Young failed to raise a constitutional challenge to the Reagan Tokes

Act in the trial court, and we decline to address the issue for the first time on appeal”).

       {¶15} The Fifth District Court of Appeals has twice held that constitutional

challenges to the Reagan Tokes Law are not yet ripe for review because the appellant

has not yet been subject to the application of those provisions. It determined that the

appropriate method to challenge the constitutionality of the Reagan Tokes Law is by

filing a petition for a writ of habeas corpus if the defendant is not released at the

conclusion of the minimum term of incarceration. State v. Downard, 5th Dist.
Washington App. Nos. 20CA1, 20CA2                                                      8


Muskingum No. CT2019-0079, 2020-Ohio-4227, ¶ 7-12; State v. Manion, 5th Dist.

Tuscarawas No. 2020AP030009, 2020-Ohio-4230, ¶ 7-12.

      {¶16}    Both the Downard and Manion decisions conducted similar analyses of

the question and determined that in each case the issue is not ripe for review. The

appellant “has not yet been subject to the application of these provisions, as he has not

yet served his minimum term, and therefore has not been denied release at the

expiration of his minimum term of incarceration.” Downard at ¶ 7; Manion at ¶ 7. In

discussing the ripeness issue, the appellate court explained:

      The Ohio Supreme Court discussed the concept of ripeness for review
      in State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio St.3d 88,
      1998-Ohio-366, 694 N.E.2d 459:

         Ripeness “is peculiarly a question of timing.” Regional Rail
         Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335,
         357, 42 L.Ed.2d 320, 351. The ripeness doctrine is motivated in part
         by the desire “to prevent the courts, through avoidance of premature
         adjudication, from entangling themselves in abstract disagreements
         over administrative policies * * *.” Abbott Laboratories v.
         Gardner (1967), 387 U.S. 136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d
         681, 691. As one writer has observed:

         “The basic principle of ripeness may be derived from the conclusion
         that ‘judicial machinery should be conserved for problems which are
         real or present and imminent, not squandered on problems which are
         abstract or hypothetical or remote.’ * * * [T]he prerequisite of
         ripeness is a limitation on jurisdiction that is nevertheless basically
         optimistic as regards the prospects of a day in court: the time for
         judicial relief is simply not yet arrived, even though the alleged action
         of the defendant foretells legal injury to the plaintiff.” Comment,
         Mootness and Ripeness: The Postman Always Rings Twice (1965),
         65 Colum. L.Rev. 867, 876.

      Id. at 89, 694 N.E.2d at 460.

Downard at ¶ 8-9; Manion at ¶ 8-9.
Washington App. Nos. 20CA1, 20CA2                                                          9


       {¶17} The Fifth District Court of Appeals also noted that, in analyzing an

analogous constitutional challenge to R.C. 2967.28 (which allows the Parole Board to

impose sanctions for violations of post-release control), the Eighth District Court of

Appeals concluded that because the defendant “was not currently the subject of such

action by the Parole Board, the issue was not yet ripe for review.” Id. at ¶ 10, citing

State v. McCann, 8th Dist. Cuyahoga No. 85657, 2006-Ohio-171, ¶ 6. The appellate

court in Downard and Manion analogized the appellant before them to the appellant in

McCann and found:

       Likewise, in the instant case, while R.C. 2967.271 allows the DRC to rebut
       the presumption Appellant will be released after serving his eight year
       minimum sentence and potentially continue his incarceration to a term not
       exceeding ten and one-half years, Appellant has not yet been subject to
       such action by the DRC, and thus the constitutional issue is not yet ripe for
       our review.

Downard at ¶ 11; Manion at ¶ 11.

       {¶18} The appellate court also discussed the procedural context of State ex rel.

Bray v. Russell, 89 Ohio St.3d 132, 729 N.E.2d 359 (2000), in which the Supreme Court

of Ohio determined that the “bad time” statute violated the separation of powers doctrine

and was unconstitutional. All three prisoners in Bray had each filed a petition for a writ

of habeas corpus to challenge the constitutionality of the statute – each had been

sentenced and then, during their sentence, had bad time penalties imposed after each

had allegedly committed assaults while in prison. The court in Downard and Manion

noted that while the Supreme Court of Ohio did not specifically address the procedural

posture of the Bray case, it ruled on the merits of the case. “We thus infer the

appropriate method for Appellant to challenge the constitutionality of the presumptive

release portions of R.C. 2967.271 is by filing a [petition for a] writ of habeas corpus if he
Washington App. Nos. 20CA1, 20CA2                                                     10


is not released at the conclusion of his eight[-]year minimum term of incarceration. We

find the issues raised in this appeal are not yet ripe for review.” Downard at ¶12-13;

Manion at ¶ 12-13.

      {¶19} Although the Fourth, Eighth, and Fifth Districts have either refused to

conduct a plain error analysis of the constitutional challenge or found the issue not yet

ripe for review, the Second, Third, and Twelfth District Court of Appeals have upheld the

Reagan Tokes Law as constitutional without addressing the ripeness issue. State v.

Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153 (specifically discussing the

State v. Oneal, supra decision from the Hamilton County Court of Common Pleas);

State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-4150 (conducting a plain

error review of the constitutionality of the Reagan Tokes Law and rejecting the

reasoning in State v. Oneal); State v. Hacker, 2020-Ohio-5048, __N.E.3d__ (3d Dist.)

(conducting a de novo review of the constitutionality of the Reagan Tokes Law and

rejecting the reasoning in State v. Oneal); State v. Guyton, 12th Dist. Butler No.

CA2019-12-203, 2020-Ohio-3837. These courts noted the critical distinction between

the “bad time” statute and the Reagan Tokes Law:

      Barnes's reliance upon Bray and Oneal is misplaced because there is a
      significant distinction between the imposition of “bad time” as allowed
      by R.C. 2967.11 and the Reagan Tokes Law. R.C. 2967.11 authorized
      the parole board to sentence a defendant to an additional prison term
      beyond that which had been imposed by the trial court. In Bray, the
      defendant had served the entirety of the definite sentence imposed by the
      trial court; the parole board then tacked an additional prison term onto the
      defendant's sentence. In contrast, under Reagan Tokes, the executive
      branch cannot keep a defendant in prison beyond the maximum sentence
      imposed by the trial court. In short, Reagan Tokes does not allow the
      ODRC to lengthen a defendant's sentence beyond the maximum sentence
      imposed by the trial court. We thus conclude that Bray and Oneal do not
      compel the conclusion that the Reagan Tokes Law violates the separation
      of powers doctrine.
Washington App. Nos. 20CA1, 20CA2                                                    11



State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-4150, ¶ 36.

      [T]he Court has made it clear that, when the power to sanction is
      delegated to the executive branch, a separation-of-powers problem is
      avoided if the sanction is originally imposed by a court and included in its
      sentence. See Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126,
      844 N.E.2d 301, ¶ 18-20, citing State v. Jordan, 104 Ohio St.3d 21, 2004-
      Ohio-6085, 817 N.E.2d 864, ¶ 19, citing Woods. Such is the case under
      the scheme established by the Reagan Tokes Law. A court imposes both
      the minimum and maximum prison terms, including both in its sentence.
      The DRC then determines whether the offender merits more than the
      minimum and up to the maximum imposed. In terms of the separation of
      powers, the delegation of power to the DRC is like the system of post-
      release control: “Those terms are part of the actual sentence, unlike bad
      time, where a crime committed while incarcerated resulted in an additional
      sentence not imposed by the court. In other words, the court imposes the
      full sentence and the [DRC] determines whether violations merited its
      imposition.” Woods at 511. Accordingly, the Reagan Tokes Law does not
      violate the separation-of-powers doctrine. (Brackets sic.)

                                     *     *      *
      “[T]he fundamental requisite of due process of law is the opportunity to be
      heard in a meaningful time and in a meaningful manner.” Woods at 513,
      citing Goldberg v. Kelly, 397 U.S. 254, 267, 90 S.Ct. 1011, 25 L.Ed.2d 287
      (1970). The Reagan Tokes Law satisfies these requirements. The Law
      states that, in order to rebut the presumption of the minimum term, the
      DRC must make a particular statutory determination “at a hearing.” R.C.
      2967.271(C) and (D). The Law does not give the DRC unfettered
      discretion to require an offender to serve more than the minimum term.
      And it affords an offender notice and an opportunity to be heard before
      more than the minimum may be required. (Brackets sic.)

      Lastly, in support of both of his constitutional arguments, Ferguson cites a
      Hamilton County trial court decision, State v. Oneal, Hamilton C.P. No. B
      1903562, 2019 WL 7670061 (Nov. 20, 2019), which concluded that the
      Reagan Tokes Law is unconstitutional because it violates the separation-
      of-power doctrine and due process. The court analogizes the Law to the
      bad-time statute in Bray and concludes that that Law “clearly violates the
      separation of powers doctrine,” because it allows the DRC rather than a
      judge to determine whether to give an “additional sentence.” Id. at *5. And
      because it concluded that a judge should be involved, the trial court also
      concluded that the Law violates due process. But these conclusions are
      unpersuasive because the court did not consider Woods at all.
      Consequently, we conclude that court failed to recognize that under the
Washington App. Nos. 20CA1, 20CA2                                                       12


      Reagan Tokes Law a court imposes the “additional sentence” when
      imposing a maximum prison term.

State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-Ohio-4153, ¶ 23, 25-26.

      The hearings conducted by the ODRC under R.C. 2967.271(C) are
      analogous to parole revocation proceedings, probation revocation
      proceedings, and postrelease control violation hearings at issue
      in Morrissey, Gagnon, and Woods. This is because, as noted by the state
      as part of its appellate brief, “[a]ll three situations concern whether a
      convicted felon has committed violations while under the control and
      supervision of the [ODRC].” Therefore, because due process does not
      require the sentencing court to conduct parole revocation proceedings,
      probation revocation proceedings, or postrelease control violation
      hearings, we likewise conclude that due process does not require the
      sentencing court to conduct a hearing under R.C. 2967.271(C) to
      determine whether the ODRC has rebutted the presumption set forth in
      R.C. 2967.271(B). This is confirmed by the United States Supreme Court's
      decisions in Goldberg, Morrissey, and Gagnon, as well as the Ohio
      Supreme Court's decisions in Miller and Woods. Accordingly, because the
      Reagan Tokes Law, specifically R.C. 2967.271, does not run afoul of an
      offender's due process rights guaranteed by the Fifth and Fourteenth
      Amendments to the United States Constitution and Article I, Section 16 of
      the Ohio Constitution, Guyton's single assignment of error lacks merit and
      is overruled. (Brackets sic.)

State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837, ¶ 17.

      {¶20} Although we find the analyses of the Second, Third, and Twelfth District

Courts of Appeals persuasive on the merits, we do not reach the merits of Ramey’s

constitutional challenge because, like the analysis of the Fifth District Court of Appeals,

we find that it is not yet ripe for review. Ramey has not yet been subject to the

application of the provisions, has not served his minimum time, and therefore has not

been denied release at the expiration of his minimum term of incarceration. We have

historically practiced restraint in addressing challenges to sentencing issues which are

not yet ripe for review. See State v. Edwards, 4th Dist. Jackson No. 06CA5, 2006-Ohio-

6288, ¶ 27; State v. Sparks, 4th Dist. Washington No. 03CA21, 2003-Ohio-6300, ¶ 1
Washington App. Nos. 20CA1, 20CA2                                                            13


(“Sparks contends that the trial court violated his right to due process and usurped the

authority of the Ohio Adult Parole Authority * * * by sentencing him to a period of post-

release control. Because we find that Sparks has not yet been sentenced to any period

of post release control, we find that his appeal is not yet ripe for judicial review.”). This is

particularly true where constitutional challenges are raised; appellate courts will not

reach constitutional issues unless “absolutely necessary.” State v. Breidenbach, 4th

Dist. Athens No. 10CA10, 2010-Ohio-4335, ¶ 12. If the provisions of the Reagan Tokes

Law which give the ODRC authority to keep Ramey incarcerated until he has served his

maximum prison term are unconstitutional, Ramey can challenge those by a petition for

a writ of habeas corpus – if, after he has served his minimum prison term, the ODRC

acts to maintain him beyond it. See Bray, supra; Downard, supra; Minion, supra.

       {¶21} As noted in Downard and Minion, a petition for a writ of habeas corpus

was the procedure by which the defendants in Bray challenged the constitutionality of

the “bad time” statute, R.C. 2967.11. The defendants were sentenced, served their

prison terms, and then were sanctioned with bad time penalties that were added to the

maximum sentence imposed by the trial court. Each defendant filed a petition for a writ

of habeas corpus, alleging that they were unlawfully restrained because R.C. 2967.11

was unconstitutional. Similarly, in Woods v. Telb, 89 Ohio St.3d 504, 2000-Ohio-171,

733 N.E.2d 1103, an inmate, Woods, challenged the post-release control statute, R.C.

2967.28, on the grounds that it violated the separation of powers doctrine and due

process. Woods was sentenced to ten months in prison and then placed on post-

release control for three years. After a number of violations, Woods was sanctioned to

serve one hundred and eighty days in a community based correctional facility. Woods
Washington App. Nos. 20CA1, 20CA2                                                         14


filed a petition for a writ of habeas corpus arguing that the post-release control statute

was unconstitutional. The Supreme Court of Ohio held that the post-release control

statute was constitutional. As in Bray, the Court did not specifically discuss the

necessity of the use of a petition for a writ of habeas corpus to challenge the

constitutionality of the post-release control statute, the Court ruled on the merits, finding

the statute constitutional. Thus, as with Bray and as recognized by the Fifth District in

Downard and Minion, we find that a habeas corpus petition is the appropriate method

for Ramey to challenge the constitutionality of the Reagan Tokes Law when – if ever –

the ODRC holds him beyond the minimum sentence.

       {¶22} We find the constitutional challenge raised by Ramey in his sole

assignment of error is not yet ripe for review. The assignment of error is overruled.

                                    IV. CONCLUSION

       {¶23} We overrule the assignment of error. The appeal is dismissed.

       {¶24} The clerk shall serve a copy of this order on all counsel of record at their

last known addresses by ordinary mail.



                                                                    APPEAL DISMISSED.
Washington App. Nos. 20CA1, 20CA2                                                           15




                                    JUDGMENT ENTRY

         It is ordered that the APPEAL IS DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Common Pleas Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty-day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               Michael D. Hess, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.